DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application PRO of 63158752 filed 03/09/2021 and 63041553 filed 06/19/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
Claims 1-20 are pending in this instant application, and examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation of “at least about” in said claims are indefinite.  The phrase "at least” typically indicates a maximum point; however, the phrase “at least” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim. 
In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification. 
As a result, claim 18 does not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being by Fermenters Club (“Cannabis Simple Syrup.” Retrieved from internet; Published date: 20 April 2018), as evidenced by TerpConnect (“Boiling Point.” Retrieved from internet on 15 December 2022; Published year: 2019).
Regarding claims 1 and 20, Fermenters Club teaches a cannabis simple syrup containing 300 g of organic sugar, 375 ml of filter water, 23 mL of vegetable glycerin, and 13 g of cannabis, wherein the mass ratio of sugar to cannabis is 23:1 and the syrup does not contain alcohol (pages 1-2 of recipe). Fermenters Club teaches the recovering of the syrup from a dispersion of sugar, water, glycerin and cannabis.
Regarding claim 4, Fermenters Club teaches the boiling the dispersion containing sugar, water and cannabis (pages 1-2 of recipe). As evidenced by TerpConnect, boiling point of water is 212ºF (100ºC) at 1 atm (TerpConnect: page 1). Thus, boiling of the dispersion containing sugar, water, glycerin and cannabis as taught by Fermenters Club meets the claimed “heating the dispersion at a temperature equivalent to from about 210ºF to about 280ºF atm for a sufficient time to reduce the volume of the dispersion.”
Regarding claim 5, Fermenters Club teaches cooling the dispersion after boiling the dispersion (page 2).
Regarding claim 6, as discussed above, Fermenters Club teaches the mass ratio of sugar to cannabis is 23:1.
Regarding claims 11-15, the syrup of Fermenters Club does not contain ethanol, isopropyl alcohol, or carrier oil.
Regarding claims 16-17, as discussed above, Fermenters Club teaches a syrup containing sugar/sugar alcohol, water and cannabis.
Regarding claim 19, Fermenters Club teaches one of the actives in the cannabis is THC (page 1 of recipe). 
As a result, the aforementioned teachings from Fermenters Club are anticipatory to claims 1, 4-6, 11-17 and 19-20 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fermenters Club (“Cannabis Simple Syrup.” Retrieved from internet; Published date: 20 April 2018), as evidenced by TerpConnect (“Boiling Point.” Retrieved from internet on 15 December 2022; Published year: 2019).
The method of claims 1, 4-6, 11-17 and 19-20 are discussed above for Fermenters Club, said discussion being incorporated herein in its entirety.
Regarding claim 7, Fermenters Club teaches a cannabis simple syrup containing 300 g of organic sugar, 375 ml of filter water, 23 mL of vegetable glycerin, and 13 g of cannabis, wherein the mass ratio of sugar to cannabis is 23:1 and the syrup does not contain alcohol (pages 1-2 of recipe). Fermenters Club teaches the recovering of the syrup from a dispersion of sugar, water, glycerin and cannabis (pages 1-2 of recipe).
It would have been obvious to one of ordinary skill in the art to optimize mass ratio of sugar and cannabis of Fermenters Club to a mass ratio of about 20:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Fermenters Club teaches that the mass ratio of sugar to cannabis was 23:1 which is close to the claimed mass ratio of “about 20:1” and thus, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As such, absent some demonstration of unexpected results from the claimed parameters, the optimization of the mass ratio of cannabinoid to sugar would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-6, 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fermenters Club (“Cannabis Simple Syrup.” Retrieved from internet; Published date: 20 April 2018), as evidenced by TerpConnect (“Boiling Point.” Retrieved from internet on 15 December 2022; Published year: 2019), and further in view of Silver (WO 2017/180948 A1).
The method of claims 1, 4-6, 11-17 and 19-20 are discussed above from Fermenters Club, said discussion being incorporated herein in its entirety.
Regarding claims 2-3, Silver teaches a cannabis infused sweeteners and elixirs comprising THC and an aqueous vehicle selected from water and coconut water (Abstract; page 4, lines 22-33; pages 5-7; page 14, lines 19-33; page 15, lines 1-26; claims 1-5, 12 and 16).
It would have been obvious to one of ordinary skill in the art to incorporate coconut water as water in the method of producing the syrup of Fermenters Club, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Silver indicated that coconut water can be used in place of water as the aqueous vehicle, as both coconut water and water are known aqueous vehicles for producing cannabis elixir/syrup (Silver: page 4, lines 22-33; page 5, lines 23-25; claim 3). Thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 4-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fermenters Club (“Cannabis Simple Syrup.” Retrieved from internet; Published date: 20 April 2018), as evidenced by TerpConnect (“Boiling Point.” Retrieved from internet on 15 December 2022; Published year: 2019), and further in view of Friedman (US 2020/0330378 A1; filing date: 2 January 2019).
The method of claims 1, 4-6, 11-17 and 19-20 are discussed above from Fermenters Club, said discussion being incorporated herein in its entirety.
Regarding claims 8-10, Friedman teaches a cannabinoid syrup comprising cannabinoid such as CBD or THC, a taste enhancing excipient such as sugar, and water, wherein the taste enhancing excipient is present in an amount from about 1% w/w to 40% w/w and the water is present in an amount from about 1% to about 60% w/w (Abstract; [0011], [0016], [0036], [0053], [0056], [008`]-[0082], [0097], [0103]-[0107], [0178]; claims 1, 7 and 20). 
It would have been obvious to one of ordinary skill in the art to optimize the amounts of sugar and water in the syrup of Fermenters Club to the mass ratio as claimed in claims 8-10, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Friedman provided the guidance to do so by teaching that a cannabinoid syrup can contain from about 1% w/w to 40% w/w of taste enhancing excipient such as sugar, and from about 1% to about 60% w/w of water, which overlaps or fall within the claimed mass ratio of claims 8-10. Thus, it is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985).  Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of mass ratio of sugar to the water in a cannabinoid syrup  would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05 (I)-(II).
Regarding claim 18, Friedman teaches that the suitable cannabinoid includes a cannabinoid composition that includes at least 90% w/w of CBD ([0178]; claims 1, 7 and 20).
It would have been obvious to one of ordinary skill in the art to incorporate a cannabinoid composition that includes at least 90% w/w of CBD as the cannabis component of the syrup of Fermenters Club, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Friedman provided the guidance to do so by teaching that aside for natural cannabis, THC, CBD or a cannabinoid composition having at least 90% w/w is also known in the art for their suitability as the cannabinoid component/active when producing a cannabinoid syrup (Friedman: [0178]; claims 1, 7 and 20). Thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17459728.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘728 significantly overlap with the subject matter of the instant claims i.e., methods of making a syrup from a dispersion containing a sugar, water, and active ingredient, wherein the mass ratios of sugar to active ingredient and sugar to water are the same.
While the instant claims recite cannabinoid as the active ingredient and the claims in the copending application ‘728 recite a genus of therapeutic agent, it would have been obvious to incorporate cannabinoid as the therapeutic agent in the claims of the copending application ‘728, as the claims of instant application is filed before the claims of the copending application ‘728 and thus, can be used as prior art to the claims of the copending application ‘728.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17459728.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613